Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 02/04/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (Pub. No. 2014/0125259 A1).

Regarding claim 14, Knight discloses:
A vehicle (see Fig. 1, see par [0002], the present invention relates generally to rechargeable battery systems for electric vehicles...) comprising: 
a battery having a state of charge (see Fig. 1, battery 112a, 112b, see par [0024-0026], a battery controller uses Coulomb counting to maintain an estimated charge state for the battery.....); 
an electric machine configured to draw electrical power from the battery to propel the vehicle in response to an acceleration request and to deliver electrical power to the battery to recharge the battery (see Fig. 1, electric motor 160, see par [0065-0066] Under acceleration, the current demand placed on a battery by motor controller 150 and associated motor 160 may be on the order of 200 Amps....): and 
a controller programmed to, adjust an estimation of' the battery state of' charge based on a feed forward control that includes a coulomb counting algorithm (see par [0024-0026], a battery controller uses Coulomb counting to maintain an estimated charge state for the battery....., see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114...., the estimated charge state is decreased if current sensor 114 .....), a first feedback control that includes a first battery model, and a second feedback control that includes a second battery model (see par [0024-0026], a battery controller uses Coulomb counting to maintain an estimated charge state for the battery....., see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114...., the estimated charge state is decreased if current sensor 114 ....., [wherein the feedback is the measured by the current sensor that measure current flow on cells 112a and 112b]), and 
control the electrical power flow between the battery and the electric machine based on the estimation of the state of charge of the battery (see par [0024-0026], a battery controller uses Coulomb counting to maintain an estimated charge state for the battery....., see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114...., the estimated charge state is decreased if current sensor 114 .....,.... increasing decreasing charge state....).

Regarding claim 15, Knight discloses:
wherein the feed forward control adjusts the estimation of the state of charge of-the battery based on a measured current flowing in and out of the battery (see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114....).

Regarding claim 16, Knight discloses:
wherein the feed forward control includes a coulomb counting algorithm that adjusts the estimation of the state of charge of the battery based on the measured current flowing in and out of the battery (see par [0024-0026], a battery controller uses Coulomb counting to maintain an estimated charge state for the battery....., see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114...., the estimated charge state is decreased if current sensor 114 ....., [wherein the feedback is the measured by the current sensor that measure current flow on cells 112a and 112b]).

Regarding claim 17, Knight discloses:
wherein the first battery model outputs a first estimated voltage of the battery based on a current state of charge of the battery (see par [0043-0053], battery controller 130 samples current flow on cells 112a and cells 112b  as measured by current sensor 114...., the estimated charge state is decreased if current sensor 114 ....., [wherein the feedback is the measured by the current sensor that measure current flow on cells 112a and 112b]), and wherein the first feedback control adjusts the estimation of the battery state of charge based on a difference between a measured voltage of the battery and the first estimated voltage of the battery (see par [0060-0064], battery monitor 130 adds the sag voltage determined in step 260 to the measured battery voltage from step 240 to determine an estimated no load voltage...... the estimated charge state is updated in stop 220, following which battery temperature and voltage are measured....).

Regarding claim 18, Knight discloses:
wherein the first battery model is a Kalman fllter (this is a design choice).

Allowable Subject Matter
		Claims 1 and 6 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 6, the combination of the prior arts fail to disclose:

“adjust the estimation of the battery state of charge based on a second feedback control that includes a second battery model that outputs a second estimated voltage of the battery based on the current state of charge of the battery, a temperature of the battery, and the measured current flowing in and out of the battery, wherein the second feedback control adjusts the estimation of the battery state of charge based on a difference between the first estimated voltage of the battery and the second estimated voltage of the battery,”.

Claims 2-5 and 7-13 are would be allowed as being directly or indirectly dependent of the allowed independent claims.

Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851